Case 1:20-cv-03205-WJM-STV Document 12 Filed 11/19/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

  Civil Action No. 20-cv-3205-WJM-STV

  ALLEN T. MINTER, JR.,

         Plaintiff,

  v.

  DEAN WILLIAMS, and
  JARED POLIS,

         Defendants.


                       ORDER DENYING EMERGENCY MOTION FOR
                              PRELIMINARY INJUNCTION


         Before the Court is pro se Plaintiff Allen Minter, Jr.’s Petition for Emergency

  Preliminary Injunction (“Petition”), in which Plaintiff “requests immediate release” from

  the Department of Corrections. (ECF No. 11.) Plaintiff states he is “medically

  vulnerable” because he “has high blood pressure and a heart murmur which could

  prove deadly should he contract COVID-19.” (Id. at 1.)

         To the extent the Petition is, in fact, a motion for preliminary injunction, Plaintiff

  fails to address or establish any of the elements required to obtain preliminary injunctive

  relief under Rule 65. See Winter v. NRDC, 555 U.S. 7, 20 (2008) (“A plaintiff seeking a

  preliminary injunction must establish [1] that he is likely to succeed on the merits, [2]

  that he is likely to suffer irreparable harm in the absence of preliminary relief, [3] that

  the balance of equities tips in his favor, and [4] that an injunction is in the public

  interest.”). Thus, the Court denies the Petition on that basis.
Case 1:20-cv-03205-WJM-STV Document 12 Filed 11/19/20 USDC Colorado Page 2 of 2




         However, given the nature of Plaintiff’s statements, Plaintiff appears to have

  intended to file a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

  To the extent the Petition can be construed as a m otion for compassionate release, the

  Court denies the Petition without prejudice for two reasons: (1) Plaintiff has failed to

  demonstrate that he has exhausted his administrative remedies as required by 18

  U.S.C. § 3582(c)(1)(A); and (2) even assuming Plaintiff has exhausted his

  administrative remedies, a motion for compassionate release must be filed in the

  sentencing court, which this is not. See Deffenbaugh v. Sullivan, 2019 WL 1779573, at

  *2 (E.D.N.C. Apr. 23, 2019) (motion for compassionate release must be filed in the

  sentencing court); Himmel v. Upton, 2019 WL 1112923, at *2 n. 6 (N.D. Tex. Mar. 11,

  2019) (“any motion for compassionate release under the newly amended provision of

  18 U.S.C. § 3582(c)(1)(A) should be filed in the sentencing court”).

         Accordingly, the Petition for Emergency Preliminary Injunction is DENIED without

  prejudice to refiling as a motion for compassionate release in the sentencing court, to

  the extent that is the nature of the relief Plaintiff is actually seeking.


         Dated this 19th day of November, 2020.

                                                      BY THE COURT:




                                                      William J. Martínez
                                                      United States District Judge




                                                 2
